Citation Nr: 9931172	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  99-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to VA benefits.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), which found that the appellant had no 
valid military service and may not be considered a 
"veteran" within the meaning of applicable law governing 
entitlement to VA benefits.



FINDINGS OF FACT

The United States Department of the Army has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant have not been met.  
38 U.S.C.A. §§ 101(2), 107 (West 1991); 38 C.F.R. §§ 3.1(d), 
3.8, 3.9(a), 3.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, a Certificate of Release 
or Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time, and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service, or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), the VA shall request verification from 
the service department.  38 C.F.R. § 3.203(c).  The United 
States Court of Veterans Appeals has held that the, "VA is 
prohibited from finding, on any basis other than a service 
department document, which the VA believes to be authentic 
and accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In November 1998, the appellant filed a claim of entitlement 
to VA benefits based on his alleged qualifying military 
service in the United States Armed Forces during World War 
II.  In addition, he submitted evidence in support of his 
claim, but this documentation failed to meet the requirements 
of 38 C.F.R. § 3.203(a).  In this regard, the Board notes 
that none of the submissions consisted of a document from a 
United States service department.  The RO denied the 
appellant's claim in January 1999, on the basis that his name 
did not appear on the roster of recognized guerrillas.

In March 1999, the U.S. Army Reserve Personnel Center was 
unable to find any evidence that the appellant served as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The appellant filed a notice of disagreement 
(NOD) with the January 1999 rating decision in March 1999, 
and submitted a substantive appeal (Form 1-9) in April 1999, 
perfecting his appeal.
 
The appellant continued to resubmit documentation in an 
attempt to establish valid service for VA purposes.  Such 
evidence, however, does not meet the criteria set forth in 38 
C.F.R. § 3.203(a), and thus can not establish qualifying 
service in the United States Armed Forces.

In June 1999, the U.S. Army Reserve Personnel Center 
certified that evidence submitted by the appellant was 
insufficient to warrant a change in the prior negative 
certification.

In July 1999 correspondence, the appellant maintained that he 
is entitled to VA benefits based on his service in the United 
States Armed Forces in the Far East (USAFFE) during World War 
II.

A September 1999 memorandum to the file notes that no new 
evidence had been submitted by the appellant to warrant a 
request for recertification from the U.S. Army Reserve 
Personnel Center.

The Board concludes that inasmuch as the United States 
service department's verification is binding on the VA, the 
appellant was neither a "veteran," nor did he have the type 
of qualifying service enumerated in 38 C.F.R. § 3.8.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied, due to the absence of legal merit or 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appellant's proper remedy 
regarding service verification is an application to the Board 
of Correction of Military Records.  Cahall v. Brown, 7 Vet. 
App. 232 (1994).


ORDER

The appellant's claim of eligibility for VA benefits is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

